Citation Nr: 1109616	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  10-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected advanced osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, daughter, friend


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which denied the Veteran's claim of entitlement to service connection for a right knee disability, claimed as secondary to his service-connected advanced osteoarthritis of the left knee.

In March 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at the Detroit RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In November 2010, the Board remanded the Veteran's claim for further development, specifically, to afford him another VA examination and opinion regarding the etiology of his claimed right knee disability.  This was accomplished, and in January 2011, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.  

The appeal is once again being REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  This matter was most recently remanded in November 2010.  Unfortunately, the Board finds that there has not been substantial compliance with its remand directive.  

Here, the Veteran's June 1961 service enlistment examination report reveals that he was diagnosed with genu varum (bowlegs), a congenital disorder.  Following the June 2008 VA joints examination, the VA examiner diagnosed the Veteran with arthritis of the right knee with slight varus deformity and concluded that the Veteran's right knee arthritis was neither caused by service, nor was the result of his service-connected left knee disability, but rather was caused by his "predisposing degenerative" right knee varus deformity and nonservice-connected diabetes mellitus.  VA examination report, June 2008.  However, the VA examiner did not address the question of whether the Veteran's service-connected left knee advanced osteoarthritis aggravated his right knee condition (to include a superimposed aggravation of his genu varus), or whether his pre-existing genu varus was permanently aggravated by his active duty service.  Accordingly, the claim was remanded to afford the Veteran a second examination.

Review of the December 2010 VA examination report shows that, although the Board specifically requested that the VA examiner provide an opinion as to whether the Veteran's right knee arthritis with varus deformity had been caused or permanently aggravated by either active duty service or the Veteran's service-connected left knee disability, unfortunately, the examiner failed to comment on the issue of aggravation.  The Board further notes that the examiner indicated that he had not reviewed the Veteran's VA treatment records.

Accordingly, although the Board regrets the necessity of a second remand, it nonetheless finds that such action is necessary in order to satisfy these provisions and satisfy the duty to assist under the Veterans Claims Assistance Act of 2000 ("VCAA").

In addition, the Board observes that the most recent VA treatment reports of record are dated March 2008.  Thus, while the case is in remand status, the RO/AMC should ensure that any additional VA treatment records, specifically pertaining to treatment of the Veteran's right knee disability, are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's right knee disorder since March 2008 and associate with the claims folder.  

2.  Thereafter, schedule the Veteran for an appropriate examination, if possible by the same examiner who last examined the Veteran.  Any tests deemed necessary should be conducted, including range of motion studies, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein (to include the prior examination reports) in conjunction with the examination, and the examiner must state in the examination report that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning all right knee injuries, symptomatology and treatment, and note in his or her opinion that, in addition to the medical evidence, the Veteran's personal statements have been considered.

a.)  As to any current right knee disorder(s) diagnosed, to include arthritis and/or genu varum, the clinician is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is causally related to service or developed within one year of service separation, was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by active duty service, or was caused or aggravated by the Veteran's advanced osteoarthritis of the left knee.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

b.)  If the clinician concludes that the Veteran's right knee disorder(s) is the result of aggravation either by service, or his service-connected left knee disability, the examiner should, to the extent possible, describe the baseline level of right knee symptoms prior to any such aggravation.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplement Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


